Citation Nr: 0302044	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  98-19 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel









INTRODUCTION

The appellant served on active duty from February 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for bilateral 
shin splints.

A preliminary review of the record discloses the RO 
determined that new and material evidence had been presented 
to reopen the previously denied claim for service connection 
for bipolar disorder, and granted service connection for this 
disability by rating decision dated in November 1999.  The 
record shows that the appellant filed a notice of 
disagreement with this rating decision in December 1999, 
seeking an earlier effective date for the award of service 
connection.  A Statement of the Case (SOC) was thereafter 
issued in January 2000.  However, the appellant did not 
perfect an appeal with respect to this issue with the filing 
of a substantive appeal.  Accordingly, this issue is not in 
appellate status.

In April 2001, the appellant sought service connection for 
anxiety disorder.  This issue is referred to the RO for 
appropriate action.  

Finally, the Board notes that the record reflects the 
appellant requested a hearing before a traveling Member of 
the Board.  The record further reflects the requested hearing 
was scheduled and that notice of the same was forwarded to 
the appellant.  The appellant failed to appear on the 
scheduled hearing date.  No communication has been received 
from the appellant regarding his failure to appear or to 
request another hearing date.  38 C.F.R. § 20.704(d) (2001).  
Accordingly, the Board will proceed with its review of the 
merits of the case. 



FINDING OF FACT

The current medical evidence does not clinically confirm the 
presence of shin splints. 


CONCLUSION OF LAW

Chronic bilateral shin splints were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Among the changes in the law brought about by the VCAA, the 
VA has a heightened duty to assist the veteran in developing 
evidence in support of his claim for service connection.  
Such assistance includes identifying and obtaining other 
development such as rating examinations, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  The VA also has a 
heightened duty to provide notice to the veteran of the 
evidence necessary to complete viable claims for service 
connection.  

With respect to the claim which is the subject of this 
appeal, the Board finds that the VA has provided the 
appellant with proper notice of the type of evidence, medical 
and otherwise, necessary in order to complete his claim for 
service connection. The RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  All post-service clinical treatment records 
have been identified and obtained by the RO.  As noted, the 
appellant requested a personal hearing, but failed to appear.  

Following a preliminary review of the record, the Board 
determined that additional development was warranted in this 
matter in April 2002.  In this context, the record discloses 
the appellant was specifically advised of the change in law 
by letter dated in July 2002, and was afforded VA examination 
in October 2002, to include obtaining a medical opinion 
concerning the etiology of the claimed disability.  The 
appellant was also afforded the opportunity to submit 
additional evidence in support of his claim and informed of 
what evidence the VA would attempt to obtain.  The appellant 
submitted additional outpatient treatment reports, and lay 
statements in support of his claim.  The Board concludes, 
therefore, that the VA has complied with its duty to assist 
the appellant in developing evidence in support of his claim.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Factual Background

On entrance examination in December 1986, the appellant was 
evaluated to be without physical defect or abnormality.

Service medical records show the appellant was evaluated in 
November 1987 for complaints of pain in both heels 
particularly after running, diagnosed as possible strain to 
the plantar aponeurosis.  Medical records show the appellant 
was evaluated with shin splints in June 1988.  The report 
noted the appellant complained of bilateral tibial pain after 
running.  It was noted that his discomfort would decrease 
with rest.  Physical examination was significant for findings 
of bilateral tenderness of the paratibial region.  An 
assessment of shin splints was indicated.  The appellant was 
treated with medication, ice application, and restricted 
activity.  On clinical evaluation conducted in June 1988, the 
appellant complained of tenderness to compression along the 
borders of the shins with pain on dorsiflexion of the toes 
while weight bearing.  An assessment of mild shin splints was 
noted.  

In July 1988, the appellant was evaluated for complaints of 
shin splints.  The appellant reported that his condition had 
improved, but had not resolved.  He reported continued pain 
with running.  Physical examination revealed mild tenderness 
to anterior tibial regions bilaterally.  The assessment was 
shin splints. 

The appellant was evaluated in June 1989 for complaints of 
pain while running or walking for extended distances.  He 
described numbness involving the bottom portion of the leg 
after running the day before.  The examiner indicated that he 
observed visual signs of distress, when the tibia was rubbed.  
Examination revealed no edema, or discoloration around the 
tibia.  Pain was apparent when the appellant flexed his 
ankle.  He described radiating pain extending up his legs.  
The examiner ruled out an impression of shin splints.  The 
appellant was seen the following day, presenting with 
complaints of bilateral shin pain, especially after running.  
Examination showed tenderness to compression along the 
borders of the shins.  The same pain was elicited on 
dorsiflexion of the toes while weight bearing.  An assessment 
of mild shin splints was indicated.

During evaluation in July 1989, the appellant reported a two 
month history of pain in both shins after prolonged running 
and walking wearing boots.  An assessment of probable shin 
splints was indicated.  He was referred for bone scan.  He 
was also treated with medication, and placed on restrictions 
with respect to running and walking.  On follow-up 
examination in August 1989, the appellant reported continued 
tenderness along the medial aspect of both tibias.  The 
clinical impression was probable medial anterior shin 
splints.  Assessments of stress fracture and fracture were 
diagnostically ruled out.  An addendum to this report 
indicated that bone scan studies showed bilateral stress 
reaction, with no evidence of fracture.  A treatment course 
of restricted activity, physical therapy exercises, and ice 
applications was recommended.

The appellant was seen later in August 1989 for complaints of 
shin splints, reportedly having their onset the month before.  
The appellant reported his condition had increased in 
severity, noting that his legs would become numb when 
running.  He also complained of pain with prolonged standing 
or when walking in his boots.  Physical examination showed no 
swelling or deformity of the lower extremities.  An 
assessment of shin splints was noted.  On further evaluation, 
the appellant was noted to exhibit full range of motion with 
mild point tenderness in the mid to lower portion of his legs 
bilaterally.  The appellant was assessed to be 
neurovascularly intact.  The examiner noted a clinical 
impression of probable shin splints.  The appellant was 
treated with Motrin, and self-paced running for five days.  

The appellant was next evaluated in September 1989.  He 
presented with complaints of pain in his shins, bilaterally.  
The appellant reported that he had been suffering from shin 
splints since basic training.  The appellant was referred for 
further evaluation.  When examined, the appellant reported he 
experienced pain in both legs which increased after physical 
stress.  He reported the condition had its onset two years 
earlier, and that he had been seen by many doctors without 
success.  On physical examination, the appellant had plantar 
pain and mild tenderness along the anterior border of the 
tibia.  There was no evidence of a vascular problem or 
neurological deficit.  An assessment of shin splints was 
indicated.  He was continued on Motrin, and placed on 
restrictions against running.

Physical examination conducted in December 1989, revealed no 
clinical findings.

The appellant was administratively discharged from service in 
February 1990 due to disability unrelated to the subject of 
this appeal.

A July 1996 VA outpatient medical report indicated the 
appellant was evaluated for complaints of bilateral shin 
pain, with constant pain when standing.  On examination, 
bilateral anterior tibial compartment syndrome was noted.  An 
assessment of bilateral shin splints was noted.  The 
appellant was evaluated in physical medicine and 
rehabilitation clinic in September 1996.  The clinical report 
indicated the appellant reported a six year history of 
spontaneous onset of pain in the anterior tibial compartment 
bilaterally.  

In correspondence, received in June 1998, the appellant 
stated that his bilateral shin splints were of service 
origin.  He reported that he experienced continued 
symptomatology since service, the severity of which requires 
him to soak his legs daily.

Treatment records, dated from 1999 to 2001, are negative for 
any references to complaints of treatment for bilateral shin 
splints.  A December 1999 hospital report indicated that 
physical examination revealed no musculoskeletal abnormality.

The appellant underwent VA examination in October 2002.  The 
medical examination report indicates the appellant reported a 
history of numbness and pain in his legs while in service, 
following marching and standing.  The appellant reported 
continued symptoms since that time, and use of ice packs, 
soaking in hot water, and elevation for relief.  It was noted 
that the appellant also utilized Ben-Gay and other over-the-
counter medications.  

Objectively, physical examination revealed no evidence of any 
scar formation of either lower extremity.  There was no 
evidence of adhesions or tendon damage, or muscle herniation 
in either lower extremity.  The examiner found no evidence of 
tenderness, redness, or heat associated with the lower 
extremities.  The appellant was noted to exhibit full 
movement of all his joints without limitation or evidence of 
fatigability or weakness.  The appellant identified the area 
of the anterior compartment lateral to the tibia as the area 
of numbness and discomfort.  The examiner indicated there 
were excellent pulses in both lower extremities in the 
popliteal, posterior tibial, and anterior tibial areas.  
There was no evidence of any numbness in either lower 
extremity.  X-ray studies were negative for periostitis, or 
recent or old injury.  The joint surfaces were evaluated as 
normal throughout, without signs of degeneration.

In his assessment, the examiner indicated he was unable to 
document the presence of shin splints, either bilaterally or 
unilaterally.  It was his opinion that the appellant's 
presenting complaints were unrelated to those of which he 
complained in service.  The examiner concluded that it was 
not likely that any of the complaints the appellant reported 
in conjunction with this examination were related to shin 
splints for which he was treated during his period of 
military service.

Received in December 2002 were statements from the 
appellant's mother, former spouse, and a coworker.  In each 
statement, it was noted that the appellant continued to 
experience symptoms associated with shin splints.  It was 
noted the appellant had reported the onset of his symptoms 
during service.

Analysis

As a preliminary matter, the appellant has raised concerns 
regarding the adequacy of the October 2002 VA examination.  
In a December 2002 statement, the appellant noted his 
concerns regarding the findings of the medical examiner.  In 
particular, it was the appellant's opinion the examiner did 
not accurately note his complaints relative to episodes of 
numbness the appellant experiences upon standing for extended 
periods.  Further, it was his contention that because the 
examiner had treated him for clinical visits for his shin 
splints, the opinion noted in the medical examination report 
seemed inconsistent with his recognition of a current 
condition. 
A review of the subject medical examination report reflects 
that the history of the disability as well as the appellant's 
complaints were considered.  

After having carefully examined the record in light of the 
assertions presented, the Board must note that the VA 
examiner submitted a comprehensive report, which included a 
considered assessment of the objective clinical findings on 
examination and resultant diagnostic consideration.  The 
Board finds the medical examination report was thorough and 
complete.  Thus, the assertions presented that this medical 
examination was inadequate for rating purposes is not 
supported by the record, and has no probative value in this 
instance.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a); see also Degmetich v. Brown, 104 
F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With respect to the claimed disability, service medical 
records document intermittent treatment bilateral shin 
splints.  The record contains no other references to 
complaints or treatment for shin splints.  However, the first 
post service clinical evidence of bilateral shin splints was 
in 1996, more than six years after the appellant's release 
from service.  Additionally, the examiner in October 2002was 
unable to document current bilateral shin splints X-ray 
studies were negative for any evidence of periostitis, or 
evidence of injury or degeneration.  As such, the evidence 
indicates that bilateral shin splints for which the appellant 
was treated during service were acute and transitory in 
nature with no evidence of any residual pathology found 
during the October 2002 VA examination.  

The Board has considered lay statements offered by the 
appellant and others purporting to show that current 
bilateral shin splints were of service origin.  Where the 
issue is factual in nature, that is, whether an incident 
occurred during service or whether a clinical symptom is 
present, lay persons are competent to make assertions in that 
regard.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  
Thus, the appellant, his mother, former spouse, and coworker 
are competent to offer information regarding the history of 
the appellant's claimed disorder.  However, when the question 
involves one of medical diagnosis or causation, as here, a 
lay person cannot provide competent evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training, or education. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claims for service connection for bilateral shin splints. 
 

ORDER

Service connection for bilateral shin splints is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

